Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended the independent claims to explicitly claim that a location of the projection is a perpendicular intersection section point between the moving direction of the vehicle and the moving objection. This amendment has proper teachings in the specification and is further limiting/proper for after-final practice. An updated search will be performed.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview and subsequent email with Jason Chu on 5/11/2021.
The application has been amended as follows: 
Claim 1, line 9, added --the current location of --  before “the moving obstacle”
Claim 8, line 10, added --the current location of --  before “the moving obstacle”
Claim 15, line 12, added --the current location of --  before “the moving obstacle”
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the addition of “and the current location” of the moving obstacle makes clear that the perpendicular intersection point is based on the moving direction of the vehicle and the location of the moving obstacle, prior art that was found teaches perpendicular intersection points between the trajectory/direction of a vehicle and the trajectory of a moving obstacle which may be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ohmura, US20170183003, “Driving Support Apparatus”; Nagata et al, US20190092320, “Vehicle Control Device”; Kentley et al, US20170120803, “System of Configuring Active Lighting to Indicate Directionality of an Autonomous Vehicle”; Maeda et al, EP3127770, “Vehicle Drive Control Apparatus and Speed Control Method”; Lee, US20160272172, “Autonomous Emergency Braking System and Method of Controlling the Same”; Bengtsson, EP2388756, “Forward Collision Risk Reduction”.
Ohmura teaches a vehicle-pedestrian collision avoidance system, include projection of a pedestrian across a vehicles path, with a likely area being based on the projection; however the projection is based on the trajectories of the two objects, as opposed to the vehicles direction and the location of the pedestrian.
Nagata et al teaches a vehicle-pedestrian collision avoidance system, keep out areas/areas of likely impact are projected from the car, instead of around the pedestrian.

Maeda et al teaches a anti-collision/speed control system, includes prediction/projection of moving objects, however it is prediction based on trajectory/likely trajectories.
Lee teaches a braking system which includes projection/prediction of a pedestrian’s path. Though threat areas/collision possibility areas are projected from the front of the car not on the projection of the pedestrian.
Bengtsson et al teaches a collision prevention system, includes a figure showing a perpendicular intersection point, however the projection of a pedestrian is based on the trajectory not the location of the pedestrian.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/             Supervisory Patent Examiner, Art Unit 3661